608 S.E.2d 755 (2005)
359 N.C. 313
Elizabeth EDMONDS, Employee
v.
FRESENIUS MEDICAL CARE, Employer, Self-Insured (CNA Claim Plus, Servicing Agent).
No. 487A04.
Supreme Court of North Carolina.
March 4, 2005.
Randy D. Duncan, Hickory, for plaintiff-appellee.
Hedrick Eatman Gardner & Kincheloe, L.L.P., by Mel J. Garofalo and Shannon P. Herndon, Charlotte, for defendant-appellant Fresenius Medical Care.
*756 PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.